DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 recites the limitation "the opening of the case" in last limitation.  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8 and 16 are rejected under 35 U.S.C. 103 as obvious over Crawley US 20190079532 A1.
Regarding claim 1 Crawley teaches
1. A sensor cluster [0085] device comprising:
a radar sensor[0085] configured to emit electromagnetic waves onto an object and receive the electromagnetic waves reflected from the object so as to acquire information on the object;
a lidar sensor[0085] configured to emit laser beams onto the object and receive the laser beams reflected from the object so as to acquire information on the object;
a camera sensor[0083] configured to capture an image of surroundings of the object and acquire information from the captured image;
an infrared sensor[0085] configured to detect heat radiated from peripheral objects in the surroundings of the object to observe the object and the peripheral objects;
a body member(4101) having a front surface(fig. 12) on which  multiple devices (4130,4123, 4180) are installed , (and according to [0085] those can be) the radar sensor, the lidar sensor, the camera sensor, and the infrared sensor are installed[0085,0083]; and
a heat dissipation member(4135) configured to discharge heat, which is transferred from the radar sensor, the lidar sensor, the camera sensor, and the infrared sensor to the body member, to the outside.[0106]
Although art by Crawley in paragraph [0085] does not mention the camera in list of the placed together devices throughout specification Crawley explicitly talk about using camera as one of the devices and therefore if not inherent then at least it will be obvious to use also camera in combination with sonar , radar , lidar and IR in order to collect the light in visible spectrum as well and create the image of the environment surrounding the robot for better object recognition.[0087] Also it is important to note that LIIDAR and IR sensors can be considered the cameras. 

Crawley teaches
8. The sensor cluster device of claim 1, wherein the body member is made of a heat
dissipation material. [0106]

16. A vehicle comprising:
   the sensor cluster device of claim 1; and
   a vehicle body on which the at least one sensor cluster device is installed.(fig. 1)


Claim(s) 2-5, 14-15  are rejected under  35 U.S.C. 103 as obvious over Crawley US 20190079532 A1 in view of Puzella US 20100245179.  
Regarding claims 2-5 Crawley does not explicitly teach but Puzella teaches
2. The sensor cluster device of claim 1, wherein the heat dissipation member
comprises a heat dissipation part provided on a rear surface of the body member and a heat dissipation fan coupled to the heat dissipation part.
Puzella US 20100245179 teaches
wherein the heat dissipation member(fig. 2)
comprises a heat dissipation part(rear of 18a) provided on a rear surface of the body member (18a)and a heat dissipation fan(42) coupled to the heat dissipation part.(fig. 2)

It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Crawley with invention by Puzellla in order to provide better heat removal from the sensor cluster.

Regarding claims 14, 15 Crawley/Puzella also teaches
14. The sensor cluster device of claim 2, further comprising a cover member(Crawley: Fig. 10 The whole thing)( Crawley: fig. 11) that
accommodates the body member(Crawley: 4101) on which the radar sensor, the lidar sensor, the camera sensor, and the infrared sensor are installed, (Crawley: FIG. 12)
wherein the cover member comprises:
     a case(Crawley: the bottom part which wheels in fig. 3 there all elements such as 1600 and 4100 are located) in which an accommodation space with one surface opened is provided to accommodate the body member on which the radar sensor, the lidar sensor, the camera sensor, and the infrared sensor are installed;[ Crawley: 0087] (Crawley: apertures 2900 provide signals and therefore all the transmission reception components are under the hood 2300)and
     a cover(Crawley: 2300) which is coupled to the opening of the case.


15. The sensor cluster device of claim 14, wherein a plurality of punched holes(Crawley: 2325) are defined in a surface of the case(Crawley: 2300) that corresponds to the heat dissipation fan.( Crawley: heat dissipation fan will move around the air and hot air will escape from the holes.)

Puzella US 20100245179 also teaches

3. The sensor cluster device of claim 2, wherein the heat dissipation part(rear part 18a) comprises a
plurality of main heat dissipation fins(38) provided on a central portion of the rear surface of the body member.(fig. 2)
It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Crawley with invention by Puzella in order to provide better heat removal from the sensor cluster.


4. The sensor cluster device of claim 3, wherein the heat dissipation part further
comprises a plurality of auxiliary heat dissipation fins provided on an edge of the rear surface of the body member.(fig. 2 38 are parallel fins which are positioned from one edge to another edge of 18A)
It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Crawley with invention by Puzella in order to provide better heat removal from the sensor cluster(the position of the heat dissipation surface is just a matter of the design choice in order to properly fit the fan and other elements).


5. The sensor cluster device of claim 4, wherein the main heat dissipation fin and the
auxiliary heat dissipation fins are integrated with each other on the rear surface of the body member.(fig. 2A  fins 38 are integrated on the same board and hence integrated with each other)
It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Crawley with invention by Puzella in order to provide better heat removal from the sensor cluster.(what Applicant calls main fin and auxiliary fins are completely arbitrary , Heatsinks usually have multiple fins or spikes for better heat transfer.)

Claim(s) 6  is rejected under  35 U.S.C. 103 as obvious over Crawley US 20190079532 A1 in view of Puzella US 20100245179 further in view of  Lee US 20020121358 A1 or Lee US 20060061970 A1.  

Lee US 20020121358 A1 or Lee US 20060061970 A1 teaches
6. The sensor cluster device of claim 3, wherein:
  each of the main heat dissipation fins(16/ fig.10) comprises a body(37 /20) having a horizontal plate shape and a blade(16, 17 /144) extending diagonally from both sides of the body;(fig 2/ fig. 10) and

  the heat dissipation fan is coupled over the body and the blades so as to blow air into a space between the body and the blades.(fig. 2 /fig. 8, 9 10)

It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Crawley/Puzella with invention by Lee in order to provide better heat removal from the sensor cluster on the narrow circuit board (abstract).


Claim(s) 9, 10  are rejected under  35 U.S.C. 103 as obvious over Crawley US 20190079532 A1 in view of HORI	WO 2019021693 A1.
Regarding claim 9 Crawley teaches 
Different  illumination and reception units such as radar sensor, the lidar sensor, the camera sensor, and the infrared sensor
But does not teach
comprising a partition wall member
configured to isolate units, which are provided on the body member, from each other.
10. The sensor cluster device of claim 9, wherein the partition wall member
comprises a single horizontal partition wall configured to isolate the radar sensor and the lidar sensor from the camera sensor and the infrared radar.


Hori teachs
comprising a partition wall member (3608)
configured to isolate units(3015, 3014), which are provided on the body member, from each other.(fig.  28)
10. The sensor cluster device of claim 9, wherein the partition wall member
comprises a single horizontal partition wall (3068)configured to isolate the one device from the second device.


It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Crawley with invention by Hori in order to suppress or blocks the passage of light having at least the same wavelength as the detection light which can interfere with the light in the field of view.
It is important to note that as there are multiple sensors such as camera, radar, lidar and IR each one can be compromised by, for example, the sunlight or other type of interference. This is especially actual for IR, camera and LIDAR sensor. Such interference can cause blinding and other non –desired effects due to larger than needed aperture. Therefore limiting aperture by placing the walls is the best way to avoid such effects. 


Claim(s) 11, 12 are rejected under 35 U.S.C. 103 as obvious over Crawley US 20190079532 A1 in view of HORI	WO 2019021693 A1 further in view of HSIN US 20160349042 A1.
Regarding claim 11 combination of Crawley and Hori teaches Multiple sensor and separating them with walls  
the camera sensor is positioned between the two upper vertical partition walls,(see Hori fig. 28)
but does not teach
     infrared sensor is positioned on each of two areas outside the two upper vertical partition walls.(meaning there is two IR sensors around the camera sensor)
Hsin teaches
Placing two or more IR sensors(414, 420, 604) around camera sensor(416) (fig. 6)
It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Crawley with invention by Hsin in order to provide dual sensor Mid and Long range capabilities. 

Similarly as per claim 11 for claim 12 placement of two LIDAR sensor around single radar sensor will allow illuminate and analyze multiple fields of views and create full picture of surrounding. (see HSIN)
The combination does not teach the 
two lower vertical partition walls are provided below the single horizontal partition wall;
and
   the radar sensor is positioned between the two lower vertical partition walls,
The placement of the LIDAR/Radar combination bellow the camera/IR combination is just a matter of the design choice and simple rearrangement of parts in order to obtain optimal coverage of the desired field of view.
Therefore it would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Crawley to have such arrangement in order to illuminate different areas with the LIDAR beams and obtain optimal image of the surrounding. 


Allowable Subject Matter
Claims 7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

         The following is a statement of reasons for the indication of allowable subject matter:  the Examiner has not found any prior art that would render obvious the claim limitations directed to “wherein the horizontal partition wall, the upper vertical partition walls, and the lower vertical partition walls are integrated with each other on the body member and made of a heat dissipation material” and “wherein a speed of the heat dissipation fan is adjusted through weather measured by the camera sensor and a temperature measured by the infrared sensor”.





Conclusion
              Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENA SERAYDARYAN whose telephone number is (571)270-0706. The examiner can normally be reached on M-T, 7:30-5pm.
             If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/HELENA H SERAYDARYAN/           Examiner, Art Unit 3648    

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648